Exhibit 10.3
ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380
P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000
(ANADARKO LOGO) [h68633h6863300.gif]
PERSONAL AND CONFIDENTIAL
[Date]
Dear                     :
The Compensation and Benefits Committee of the Anadarko Petroleum Corporation
(the “Company”, including where applicable affiliates of the Company) Board of
Directors has made a Nonqualified Option Award (“Options”) to you under the
Company’s 2008 Omnibus Incentive Compensation Plan, as may be amended from time
to time (the “Plan”). This Options Award is subject to all terms and conditions
of the Plan, the summary of the Plan (the “Prospectus”) and the provisions of
this Award Agreement. Unless defined herein, capitalized terms shall have the
meaning assigned to them under the Plan. The Plan is available on the Anadarko
intranet website at the following address: [internal website address].
Effective [Grant Date], you have been granted Options to buy
                     Shares at $                     per Share. Provided you
remain employed by the Employer until such dates, one-third of this Award will
vest on [first anniversary of Grant Date]; one-third will vest on [second
anniversary of Grant Date], and the remaining one-third will vest on [third
anniversary of Grant Date]. Any unexercised Options shall expire seven years
from date of grant, or on [date].
Upon vesting, the Options may be exercised in whole or in part by filing a
written notice with the Company’s Corporate Secretary at its corporate
headquarters. Such notice shall be in the form specified by the Company.
Payments of all amounts due (e.g., Exercise Price and applicable withholding
taxes) shall be made by check payable to the Company, unless the Company has
provided that such amounts may be satisfied in the following manner: (i) all or
a portion of the Exercise Price may be paid by delivery of Mature Shares having
an aggregate Fair Market Value (valued as of the date of exercise) that is equal
to the amount of cash that would otherwise be required; or (ii) you may pay the
Exercise Price by authorizing a third party to sell Shares (or a sufficient
portion of the Shares) acquired upon exercise of the Options and remit to the
Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding resulting from such exercise. No Shares shall be
issued or delivered until full payment of the Exercise Price and applicable
withholding taxes, if any, have been made.

 



--------------------------------------------------------------------------------



 



Unexercised Options shall expire and be forfeited (without value) to the Company
in the event of your termination of employment, unless otherwise provided below:
     (i) Retirement. If your employment with the Company ceases by reason of
your retirement pursuant to a pension or retirement plan of the Company, you
(or, in the event of your death after retirement, your legal representative)
may, within a period of not more than thirty-six (36) months after the date of
cessation of employment (unless the Options expire earlier by their own terms),
exercise the Options if and to the extent they were exercisable on the date of
retirement.
     (ii) Death. If your employment with the Company is terminated due to death,
any outstanding Options granted to you shall vest and be immediately exercisable
with respect to all or any part of the Options which remain unexercised. Your
legal representative or other person or persons to whom your rights under the
Options shall pass to by will or the laws of descent and distribution, may,
within a period of not more than twelve (12) months after the date of death
(unless the Options expire earlier by their own terms), exercise the Options. In
the event of your death after termination of employment, your legal
representative will have the remaining exercise period awarded to you by your
reason of termination as provided in this Award Agreement or the Plan.
     (iii) Disability. If your employment with the Company is terminated due to
total disability (as defined in the Company’s Disability Plan), any outstanding
Options granted to you shall vest and be immediately exercisable with respect to
all or any part of the Options which remain unexercised. You (or, in the event
of your death after you become disabled, your legal representative) may, within
a period of not more than thirty-six (36) months (unless the Options expire
earlier by their own terms) after the date of termination of employment,
exercise the Options.
     (iv) Termination Without Cause. If your employment with the Company is
terminated by the Company due to a reduction in force, job abolishment, or at
the convenience of the Company, as determined by the Company, you (or, in the
event of your death after such termination, your legal representative) may,
within a period of not more than twelve (12) months (unless the Options expire
earlier by their own terms) after such termination of employment, exercise the
Options if and to the extent they were exercisable at the date of such
termination.
     (v) Termination following a Change of Control. If your employment with the
Company is terminated following a Change of Control and you received a benefit
under the Key Employee Change of Control Contract, Key Manager Change of Control
Contract or the Change of Control Severance Pay Plan, you (or, in the event of
your death after termination, your legal representative) may, within a period of
not more than three (3) months (unless the Options expire earlier by their own
terms) after such termination of employment, exercise the Options if and to the
extent they were exercisable at the date of such termination.

 



--------------------------------------------------------------------------------



 



     (vi) Voluntary Termination. If you voluntarily terminate employment with
the Company, you (or, in the event of your death, your legal representative)
may, within a period of not more than three (3) months (unless the Options
expire earlier by their own terms) after such termination of employment,
exercise the Options if and to the extent they were exercisable at the date of
such termination.
Notwithstanding anything to the contrary, if you are terminated by the Company
as provided in (iv), (v) and (vi) above and you qualify for retirement under the
Company’s retirement plan, you shall be deemed to have terminated employment
because of retirement.
The Options granted hereunder are not transferable except by will or the laws of
descent and distribution. Options are exercisable, during your lifetime, only by
you. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Options, or of any right or privilege conferred hereby, contrary
to the provisions hereof, or upon the levy of any attachment or similar process
upon the Options or any right or privilege conferred hereby, the Options and the
right and privilege conferred hereby shall immediately become null and void.
You shall have no rights as a stockholder with respect to any Shares subject to
the Options prior to the date you are issued a certificate or certificates for
such Shares, or until such Shares are recorded on the books of the Company’s
stock transfer agent.
Once Options have been exercised and Shares have been delivered to you, you are
free to sell, gift or otherwise dispose of such Shares; provided that you comply
with the applicable restrictions under the Company’s Insider Trading Policy
(including the receipt of pre-clearance) and the applicable stock ownership
requirements.
If you have any questions on this grant, please call me at 832-636-xxxx.
Sincerely,

 